DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because with respect to the claim, the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. In the present case, see MPEP § 2111.01, the specification describes a computer-

    PNG
    media_image1.png
    283
    625
    media_image1.png
    Greyscale

A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" (to the recitation claiming the computer readable medium) in the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse et al. (US Patent 9,060,741 B2) in view of Vogtmeier et al. (US PAP 2020/0008773 A1) and Hornegger (US PAP 2005/00113410 A1).
           With respect to claims 1, 5 and 9, Fuse et al. teach (see Figs. 2 and 5; column 1, line 50 – column 2, line 27; column 2, line 57 – column 5, line 56) a method for controlling a radiographic imaging system and a computer readable medium recorded with a computer program for executing in a computer system a method for controlling a radiographic imaging system (1) comprising a radiation source (10), a radiation detector (5), and a mobile device (30) associated with a control unit (90) and positioned on a mobile carriage (3), the method comprising: 
    PNG
    media_image2.png
    523
    773
    media_image2.png
    Greyscale
 sending a command to operate the radiation source to the radiation source (10) (see Fig. 2); monitoring, with the radiation detector (5), X-ray imaging that tends to be often interrupted due to various errors; detecting an error to modify the X-ray irradiation and when an error is not detected, 
    PNG
    media_image3.png
    823
    530
    media_image3.png
    Greyscale
sending information that radiographic imaging is ready to the mobile device (30) and sending a command to operate the radiation source to the radiation source (10) (see Fig. 2; column 1, line 50 – column 2, line 27; column 2, line 57 – column 5, line 56).
           Fuse et al. teach detecting the different kinds of error and sending the information to modify the X-ray irradiation but fails to explicitly mention that error monitoring also comprises monitoring a preset radiation exposure danger area to determine whether a living organism is detected within the radiation exposure danger area.
           Vogtmeier et al. discloses a method (see abstract; Figs. 1-7; see paragraphs 0004, 0009 and 0045-0062) for operating X-ray mobile imaging system which explicitly teaches  

    PNG
    media_image4.png
    769
    498
    media_image4.png
    Greyscale
 
monitoring a preset radiation exposure danger area (see paragraph 0009) to determine whether a living organism is detected within the radiation exposure danger area (Figs. 1-7; see paragraphs 0004, 0009 and 0045-0062; claims 1-13, 16 and 17) providing user with the capabilities to provide for a safe operation of a mobile X-ray system to avoid unwanted radiation to bystanders and/or people located too close to the X-ray source (see paragraph 0004).
          Another relevant prior art, Hornegger discloses a method for operating X-ray imaging system (see abstract; Figs. 1-5; paragraphs 0011-0018; 0020 and 0028-0040; claims 1-14) which

    PNG
    media_image5.png
    793
    490
    media_image5.png
    Greyscale
 explicitly teaches monitoring a preset radiation exposure danger area (see paragraph 0020) in order to 
determine whether a living organism is detected within the radiation exposure danger area (see abstract; Figs. 1-5; paragraphs 0011-0018; 0020 and 0028-0040; claims 1-14) providing user with the capabilities to visualize and deliver they X-ray exposure only within the selected areal section for a safe operation of a X-ray system to avoid unwanted radiation to bystanders and/or people located too close to the X-ray source (see abstract and paragraph 0020).
           Fuse et al., Vogtmeier et al. and Hornegger disclose related methods/apparatuses for identifying the area of the patient to be scanned and modifying the X-ray exposure.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide monitoring the preset radiation exposure danger area to determine whether a living organism is detected within the radiation exposure danger area as suggested by Vogtmeier et al. and Hornegger in the method of Fuse et al., since such a modification would provide user with the capabilities to control the radiographic imaging system for preventing unexpected and unwonted X-ray radiation exposure of the patient, operator and/or possibly even a third party during radiographic imaging.
             It would have been obvious to treat Fuse et al., Vogtmeier et al. and Hornegger as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 1, 5 and 9 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
           With respect to claim 2, Fuse et al. as modified by Vogtmeier et al. and Hornegger teach the method of claim 1 (see Fig. 2; column 1, line 50 – column 2, line 27; column 2, line 57 – column 5, line 56), wherein, the command to operate the radiation source (10) is sent from the radiation detector (5) to the radiation source (10) when a signal for sending the command to operate the radiation source (10) is received, by the radiation detector (5), from the mobile device (30) (see Fig. 2; column 1, line 50 – column 2, line 27; column 2, line 57 – column 5, line 56).
          With respect to claim 3, Fuse et al. as modified by Vogtmeier et al. and Hornegger teach the method of claim 1 (see Fig. 2; column 1, line 50 – column 2, line 27; column 2, line 57 – column 5, line 56), wherein the step comprises sending information that the radiographic imaging has started to the mobile device (30) when radiation emitted from the radiation source  (10) is detected at the radiation detector (5) (see Fig. 2; column 1, line 50 – column 2, line 27; column 2, line 57 – column 5, line 56).
           With respect to claim 4, Fuse et al. as modified by Vogtmeier et al. and Hornegger teach the method of claim 1 (see Fig. 2; column 1, line 50 – column 2, line 27; column 2, line 57 – column 5, line 56); wherein Vogtmeier et al. further teaches: when the living organism is detected (by multiple sensors with few cm precision), sending information that the living organism was detected to the mobile device (see paragraph 0009) providing user with the capabilities to control the radiographic imaging system for preventing unexpected and unwonted X-ray radiation exposure of the patient, operator and/or possibly even a third party during radiographic imaging.
            With respect to claim 6, Fuse et al. as modified by Vogtmeier et al. and Hornegger teach the method of claim 5 (see Fig. 2; column 1, line 50 – column 2, line 27; column 2, line 57 – column 5, line 56), wherein the step comprises sending a command to re-operate the radiation source to the radiation source (10) when a command to resume radiographic imaging is received from the mobile device (30) (see Fig. 2; column 1, line 50 – column 2, line 27; column 2, line 57 – column 5, line 56).
           With respect to claim 7, Fuse et al.as modified by Vogtmeier et al. and Hornegger teach the method of claim 5, further comprising, after sending the information that the living organism was detected, sending a command to re-operate the radiation source and sending information that radiographic imaging resumed to the mobile device when no living organism is detected within the radiation exposure danger area by monitoring the danger area again (see Fig. 2; column 1, line 50 – column 2, line 27; column 2, line 57 – column 5, line 56).
             With respect to claim 8, Fuse et al.as modified by Vogtmeier et al. and Hornegger teach the method of claim 6 (see Fig. 2; column 1, line 50 – column 2, line 27; column 2, line 57 – column 5, line 56), further comprising, after sending the information that the living organism was detected, sending information that the radiographic imaging is ready to resume to the mobile device when no living organism is detected within the radiation exposure danger area by monitoring the danger area again (see Fig. 2; column 1, line 50 – column 2, line 27; column 2, line 57 – column 5, line 56).

Conclusion

7.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lux (US Patent 3,995,161) teaches an automatic X-ray exposure device incorporating automatic desired measuring field selection.
8.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
/I.K./  February 23, 2021